Hoyt, O. J.
(concurring). The law of this state, as settled by several decisions of this court, seems to be that the legislature can amend freeholders’ charters. If the legislature can do this by direct enactment, I see no reason why it cannot authorize the same to be done by the inhabitants of the city. To hold the law which authorizes them so to do unconstitutional would, in my opinion, require the further holding that the legislature itself could not amend such charters, and, its power to do this having been' sustained by the decisions of this • court, I feel bound to acquiesce therein and sustain such power, and having done this I feel compelled to go further and sustain the validity of the law under consideration. I therefore concur in the affirmance of the judgment.